DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 03/26/2020 is being considered by the examiner.  A copy of initialed form is attached for Applicant’s record.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 5, 7-9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heithoff et al.(US 5,792,559 hereinafter Heithoff, of record).
Regarding to claims 1 and 11, Heithoff discloses a process for modifying the color (column 5, lines 11-12: "provides a composite transparency having a desired color") in transmission (column 1, line 65 to column 2, line 2: "from the transmittance curves") of an optical system from an initial state (composite transparency 10 mentioned in columns 7 and 8) having an initial color (see table 1, "Comp. Trans. 10") to a final state (composite transparency 16 mentioned in columns 7 and 8) having a final color (see table 1, "Comp. Trans. 10"), said process comprising a step of modifying absorbance properties of an optical element of said optical system (modification of the PVB layer, see column 7, lines 54-65) so that at least 50% of the total absorption of this element occurs in an effective absorption range (the visible wavelengths may be considered to be the effective absorption range and the total absorption may be considered to be defined as the absorption in the visible domain) defined so that a variation in the absorption by the optical system of any amount of light at a wavelength A comprised in said effective absorption range causes a variation ΔC(λ) in chromaticity distance smaller than 0, where:

    PNG
    media_image1.png
    49
    718
    media_image1.png
    Greyscale

(Ci, C (λ)) is the chromaticity distance between a given value ( (a*i; b*i), (a* (λ); b* (λ))) of
chromaticity in transmission and a reference value (a*ref; b*ref) of chromaticity in transmission,
; (a*i; b*i) is the initial value of chromaticity in transmission; (a*(λ); b*(λ)) is the value of chromaticity in transmission obtained following the variation in absorption achieved at the wavelength λ ϵ [λm; λmax] (this condition is implicitly disclosed in the Heithoff ’s reference since it discloses the use of colorants that absorb at very selective wavelengths and that are chosen to achieve a color complementary to that of the substrate, resulting in a negative ΔC: see column 5, lines 36 to column 6, line 8; table 1, C*(comp. trans. 10) = 9.31 and C*(comp. trans. 16) = 1.19, see also figure 2).

Regarding to claims 5 and 4, Heithoff discloses the process for modifying the color in transmission of an optical system.  Heithoff further discloses wherein a saturation value of zero as being the color to be reached (column 8, lines 55-58; column 3, line 63 to column 4, line 14).  The absorption range is automatically defined as being the visible domain comprising the entirety of the absorption range.

 Regarding to claims 7-9, Heithoff discloses the process for modifying the color in transmission of an optical system.  Heithoff further discloses a depositing a layer on the substrate (see column 5, lines 11-21) and measuring the transmission spectrum (column 1, line 65 to column 2, line 2).

Claims 1, 2, 3, 10, 12, 15-18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Branda et al.(US 20170192257 hereinafter Branda, of record).
Regarding to claim 1, Branda discloses a process for modifying the color (paragraph [0011]: "a method of preparing a multilayer composition approximating a target color") in transmission (paragraph [0055]) of an optical system from an initial state (paragraph [0011]: "variable transmittance layer") having an initial color (paragraph [0011]: "a second spectrum") to a final state having a final color (paragraph [0011]: "combining the variable transmittance layer and color balancing layer in a stack approximating the target color"), said process comprising a step of modifying absorbance properties of an optical element of said optical system (paragraph [0011]: "selecting a color balancing layer having a spectrum") so that at least 50% of the total absorption of this element occurs in an effective absorption range (the visible wavelengths may be considered to be the effective absorption range and the total absorption may be considered to be defined as the absorption in the visible domain) defined so that a variation in the absorption by the optical system of any amount of light at a wavelength λ comprised in said effective absorption range causes a variation ΔC(λ) in chromaticity distance smaller than 0, where:

    PNG
    media_image1.png
    49
    718
    media_image1.png
    Greyscale

(Ci, C (λ)) is the chromaticity distance between a given value ( (a*i; b*i), (a* (λ); b* (λ))) of
chromaticity in transmission and a reference value (a*ref; b*ref) of chromaticity in transmission; (a*i; b*i) is the initial value of chromaticity in transmission; (a*(λ); b*(λ)) is the value of chromaticity in transmission obtained following the variation in absorption achieved at the wavelength λ ϵ [λm; λmax] (this condition is implicitly disclosed in Branda reference since it discloses the use of colorants that absorb at selected wavelengths and that are chosen to achieve a color complementary to that of the substrate, resulting in a negative ΔC: see paragraphs [0021], [0059], [0066], [0069]).

Regarding to claims 2 and 3, Branda discloses the process for modifying the color in transmission of an optical system as claimed in claim 1.  Branda further discloses that the variable transmission layer is electrochromic (paragraph [0051]) and comprised between two glass substrates (figure 5, layers 12 and 28; paragraph [0074] and [0076]) with a lamination interlayer (adhesive layer 32; paragraph [0076]: "laminated glass").

Regarding to claims 10 and 15,  Branda discloses the process for modifying the color in transmission of an optical system.  Branda further discloses the process used for manufacturing an optical system.

Regarding to claim 16, Branda discloses the process for modifying the color in transmission of an optical system.  Branda further discloses wherein an optical system as an architectural glazing, as an exterior glazing of an internal partition or glazed door, as a glazing in windows or internal partitions of transportation means including trains, airplanes, automobiles, boats and ships, as glazing for display screens including computer screens or television screens, for spectacles or objectives of cameras or to protect solar panels ([0008]).

Regarding to claim 17, Branda discloses the process for modifying the color in transmission of an optical system according to claim 2 above.  Branda further discloses wherein said at least one electrochemical functional system (i.g., variable transmittance layer 14) comprises at least one ionically conductive layer arranged between a first electrode coating and a second electrode coating, the at least one electrochemically active layer being configured to pass reversibly between a first state and a second state having optical and/or energy transmission properties different from the first state (para.[0051],[0076]).

Regarding to claim 18, Branda discloses the process for modifying the color in transmission of an optical system as claimed in claim 3, wherein the lamination interlayer is made of PVB (para.[0074]).

Regarding to claim 19, Branda discloses the process for modifying the color in transmission of an optical system as claimed in claim 7, wherein said optical element is modified so that at least 70% of its total absorption (A) is comprised in said effective absorption range ([Xmin; Xmax])(The absorption range is automatically defined as being the visible domain comprising the entirety of the absorption range).

Allowable Subject Matter
1.	Claims 6, 13, 14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
2.	The following is a statement of reasons for the indication of allowable subject matter: (claim 6) wherein said optical element is modified so that its absorption spectrum is substantially centered on a wavelength at which the ratio ΔC(λ)/ΔTL(λ) is maximal, where: "TL(λ) is the light transmission of said optical system, as determined according to standard NF EN 410, and "ΔTL(λ) is the variation in light transmission TL(λ) generated by the variation in the amount of light absorbed by the optical system at the wavelength λ; (claim 13) a reflection-controlling coating to modify the color of the optical system in reflection toward one of the sides of said optical system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN TRA whose telephone number is (571)272-2343. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TUYEN TRA/Primary Examiner, Art Unit 2872